PER CURIAM.
Subsequent to the opinions found in Heyman v. Weinstein, 333 So.2d 548 (Fla. 3d DCA 1976); Heyman v. WEKA, Inc., 333 So.2d 550 (Fla. 3d DCA 1976); the matter .returned to the trial court and the appellee made an election to secure a judgment solely against Katz, Weinstein, and KAWE, Inc., d/b/a Regent Drugs.
This appeal then ensued and the appellants now urge error in the original trial proceedings in denying the defendant’s motions for directed verdict. We have examined the original trial record in this connection and find no error. Therefore, the final judgment here under review be and the same is hereby affirmed. Belden v. Lynch, 126 So.2d 578 (Fla. 2d DCA 1961); Ranger v. Avis Rent-A-Car System, Inc., 336 So.2d 467 (Fla. 3d DCA 1976); Balart v. Michel’s Kartway, Inc., 364 So.2d 90 (Fla. 3d DCA 1978).
Affirmed.